Case 4:18-cv-00247-ALM Document 206-7 Filed 08/21/20 Page 1 of 17 PageID #: 4724




    From:          Bob Kadseng
    To:            Jason Yan Pvke
    Subject:       Who is Dean Anderson?
    Date:          Sunday, March 25, 2018 12:15:55 PM


    He just sent me an email about you.


    Thank you,

    Bob Karlseng



   •
    Texas Title, CEO

    Karlseng, Leblanc & Rich, LLC
    Maverick National Services, LLC
    972-733-3800 office
    214-929-9015 cell
    214-204-0042 E-fax
Case 4:18-cv-00247-ALM Document 206-7 Filed 08/21/20 Page 2 of 17 PageID #: 4725




    From:            Bob Kadseng
    To:              Jason Yan Dv!se
    Subject:         Re: Who Is Dean Anderson?
    Date:            Sunday, March 25, 2018 12:19:09 PM


    To whom can I report an employee who is responsible for creating a very hostile work
    environment with regards to open racism, posting death threats on social media, and claims to
    be a Nazi. The guy is literally threatening to MURDER people who get into disagreements
    with him!!!

    This is absolutely no joke and when I say the dude is a white supremacist I Nazi, that is what
    he really is. Plus, he has a criminal record for assaulting women!

    I thought that I would contact management before I go to Facebook and Twitter and blast this
    out all over the world. This guy has been working for you for a very long time and I am
    shocked that nothing has been done.

    #Times Up

    #MeToo


    Dean Anderson

    Thank you,

    Bob Karlseng
    Texas Title, CEO
    IJ]
    Karlseng, Leblanc & Rich, LLC
    Maverick National Services, LLC
    972-733-3800 office
    214-929-9015 cell
    214-204-0042 E-fax

    On Mar 25, 2018, at 12:17 PM, Jason Van Dyke <jason@yandykelawfirm com> wrote:


            His real name is Thomas Retzlaff. Just a stalker. Send me the email. I am suing
            him Monday morning

            Sent from my iPhone

            On Mar 25, 2018, at 12: 15 PM, Bob Karlseng <bob@texastjtle com> wrote:


                  He just sent me an email about you.


                  Thank you,
Case 4:18-cv-00247-ALM Document 206-7 Filed 08/21/20 Page 3 of 17 PageID #: 4726



             Bob Karlseng
             Texas Title, CEO
             Ill
             Karlseng, Leblanc & Rich, LLC
             Maverick National Services, LLC
             972-733-3800 office
             214-929-9015 cell
             214-204-0042 E-fax
Case 4:18-cv-00247-ALM Document 206-7 Filed 08/21/20 Page 4 of 17 PageID #: 4727



    From:             Bob Kar!seng
    To:               Jasgn van Pvke
    Subject:          Re: Who is Dean Anderson?
    Date:             Sunday, March 25, 2018 12:21:52 PM


    Why sue him? What is his beef?

    Thank you,

    Bob Karlseng


    •
    Texas Title, CEO

    Karlseng, Leblanc & Rich, LLC
    Maverick National Services, LLC
    972-733-3800 office
    214-929-9015 cell
    214-204-0042 E-fax

    On Mar 25, 2018, at 12:20 PM, Jason Van Dyke <jason@yandykelawfirm.com> wrote:


            Thanks. Ill sue him first thing

            Sent from my iPhone

            On Mar 25, 2018, at 12: 19 PM, Bob Karlseng <bob@texastjtle.com> wrote:


                  To whom can I report an employee who is responsible for creating a
                  very hostile work environment with regards to open racism, posting
                  death threats on social media, and claims to be a Nazi. The guy is
                  literally threatening to MURDER people who get into disagreements
                  with him!!!

                  This is absolutely no joke and when I say the dude is a white
                  supremacist I Nazi, that is what he really is. Plus, he has a criminal
                  record for assaulting women!

                  I thought that I would contact management before I go to Facebook
                  and Twitter and blast this out all over the world. This guy has been
                  working for you for a very long time and I am shocked that nothing
                  has been done.

                  #Times Up

                  #MeToo


                  Dean Anderson

                  Thank you,
Case 4:18-cv-00247-ALM Document 206-7 Filed 08/21/20 Page 5 of 17 PageID #: 4728




             Bob Karlseng


             •
             Texas Title, CEO

             Karlseng, Leblanc & Rich, LLC
             Maverick National Services, LLC
             972-733-3800 office
             214-929-9015 cell
             214-204-0042 E-fax

             On Mar 25, 2018, at 12:17 PM, Jason Van Dyke
             <jason@vandykelawfirro com> wrote:


                  His real name is Thomas Retzlaff. Just a stalker. Send
                  me the email. I am suing him Monday morning

                  Sent from my iPhone

                  On Mar 25, 2018, at 12: 15 PM, Bob Karlseng
                  <bob@texastitle.com> wrote:


                        He just sent me an email about you.


                        Thank you,

                        Bob Karlseng


                        •
                        Texas Title, CEO

                        Karlseng, Leblanc & Rich, LLC
                        Maverick National Services, LLC
                        972-733-3800 office
                        214-929-9015 cell
                        214-204-0042 E-fax
Case 4:18-cv-00247-ALM Document 206-7 Filed 08/21/20 Page 6 of 17 PageID #: 4729




    From:           Bob Kadseog
    To:             Jason Van Dyke
    Subject:        The guy
    Date:           Tuesday, March 27, 2018 6:24:29 PM


    I need to know everything this guy have done or posted that effects Texas title, anyone that
    works at Texas title. He keeps reaching out.

    Thank you,

    Bob Karlseng


    •
    Texas Title, CEO

    Karlseng, Leblanc & Rich, LLC
    Maverick National Services, LLC
    972-733-3800 office
    214-929-9015 cell
    214-204-0042 E-fax
Case 4:18-cv-00247-ALM Document 206-7 Filed 08/21/20 Page 7 of 17 PageID #: 4730



    From:            Bob Karlseog
    To:              Jason Van pyke; Cfayde Rich
    Subject:         Saeensbot 2018·03·27 at 7.23.26 PM
    Date:            Tuesday, March 27, 2018 7:24:10 PM


   This is a problem. A major problem.


     11llAT&T?                                              7:2.3 PM


               bob karlseng

               ALL                        IMAGES                      MAPS               NEWS               VH
               itQI IJCI   19, .niUI VC             h'.Ui IUCI   191 IVIUI llOU hUI n:h:;i 191 LIULICtl I

               Karlseng; Jan Karlseng; Evy Karlseng; Erna Karlsen_g;
               Christer Karlseng.; Bob Karlseng ...


               attorney .Jason V.an Dyke I BV Files
               www.viaviewfiles.net >tag> attorney-jas ...


               Mar 8, 2018 · So why do.es Bob Karlseng give money
               and economic support to Nazis? And what do each
               and everyone of the corporate clients of Maverick.
               Title of Texas, LLC dba Texas ...


               5412 W Plano Parkway-Willow Bend Office
               Park, Plano, TX 75093-4843 - Property ...
                                                                                                             l
                                                                                                             [·


                                                                                                             f
               www.showcase.com > Plano >Texas


               Property details for 5412 W Plano Parkway - Willow
Case 4:18-cv-00247-ALM Document 206-7 Filed 08/21/20 Page 8 of 17 PageID #: 4731




           Bend Office Park in Plano, TX 75093- 4843. This
           property is one of many commercial real estate
           listings on Showcase.com, the premier ...


           Riordan High School class Iists - contact ...
           https://old-friends.co >school

                                      G
    Thank you,

    Bob Karlseng
    Texas Title, CEO
   [11
    Karlseng, Leblanc & Rich, LLC
    Maverick National Services, LLC
    972-733-3800 office
    2 14-929-90 I 5 cell
    214-204-0042 E-fax
Case 4:18-cv-00247-ALM Document 206-7 Filed 08/21/20 Page 9 of 17 PageID #: 4732



    From:           Bob Kadseng
    To:             Jasoo van Dyke; ~
    Subject :       Screenshot 2018·03·27 at 7.29.54 PM
    Date:           Tuesday, March 27, 20 18 7:30:32 PM


    Here is also what is on the page.


                     ~ TEXAS TITLE




            Who is the self-admitted white supremacist I Nazi on the
            payroll of Texas Title Company? GUESS CORRECTLY
            AND WIN A NEW CAR!!



            Is it these two guys?

            EXEC UTIVE TEAM
Case 4:18-cv-00247-ALM Document 206-7 Filed 08/21/20 Page 10 of 17 PageID #: 4733




                               B08 IWl1.SEMG                 ct.AUDI RlCtl
                                   ao                      COO• EnccatMt VP




          HERE IS A HINT: This person recently Tweeted


          r • '
                  ,.                           .
          Look good and hard at this picture you fucking nigger
                         , ,,                                   ''
    Thank you,

    Bob Karlseng
    Texas Title, CEO
    [I]
    Karlseng, Leblanc & Rich, LLC
    Maverick National Services, LLC
    972-733-3800 office
    214-929-9015 cell
    214-204-0042 E-fax
Case 4:18-cv-00247-ALM Document 206-7 Filed 08/21/20 Page 11 of 17 PageID #: 4734



    From:           Bob Kartseog
    To:             Jason yao Dyke; ~
    Subject:        Screeoshot 2018·03·27 at 7.31.20 PM
    Date:           Tuesday, March 27, 2018 7:31:48 PM


    A nother one.

            is an Admin of the BV Files or is otherwise responsible for
            our content. But then again, you guys already know t hat.




                DO NOT DO BUSINESS WITH THIS MAN OR HIS
                                                          COMPANY!!!




                        Bob Karlseng - Owner, Texas Title Company
                        and oavmaster to Nazis
Case 4:18-cv-00247-ALM Document 206-7 Filed 08/21/20 Page 12 of 17 PageID #: 4735


                            •.   J




          So why does Bob Karlseng give money and economic
          support to Nazis? And what.do each and.everyone.of
          the corporate clients of ·Maverick Title of Texas, .LLC
          db.a Texas Tltle·Company think about their monies
          going into the: poctcet of a. ra.cist .ass-hat who likes to

    Thank you,

    Bob Karlseng
    Texas Title, CEO
    (I]
    Karlseng, Leblanc & Rich, LLC
    Maverick National Services, LLC
    972-733-3800 office
    214-929-9015 cell
    214-204-0042 E-fax
Case 4:18-cv-00247-ALM Document 206-7 Filed 08/21/20 Page 13 of 17 PageID #: 4736



     From:               Bob Kadseng
     To:                 Jason \Ian PY!se
     Subject:            Re: Screenshot 2018-03-27 at 7.29.54 PM
     Date:               Tuesday, March 27, 2018 8:01:50 PM


    My picture is on a website above you saying horrible things. That is the issue.

    Thank you,

    Bob Karlseng
    Texas Title, CEO
    [I]
    Karlseng, Leblanc & Rich, LLC
    Maverick National Services, LLC
    972-733-3800 office
    214-929-9015 cell
    214-204-0042 E-fax

    On Mar 27, 2018, at 7 :57 PM, Jason Van Dyke <jason@yandykelawfinn com> wrote:


             I did not provoke this guy. I did absolutely nothing, and this guy came after me
             for no reason whatsoever. He is criminally insane. No matter what you or I do,
             he is not going away without the use of force (through the courts or otherwise).
              That having been said, I am willing to do everything in my power to compel him,
             either through physical means or legal requirement, to stop this nonsense and to
             accept full and sole responsibility for any action I take against this guy, for the
             purpose of protecting myself and Texas Title. Ill have a draft pleading prepared
             tonight and will forward it to you.

             Sent from my iPhone

             On Mar 27, 2018, at 7:30 PM, Bob Karlseng <bob@texastitle com> wrote:


                   Here is also what is on the page.

                   <Image-1.jpg>


                   Thank you,

                   Bob Karlseng
                   Texas Title, CEO
                   [I]
                   Karlseng, Leblanc & Rich, LLC
                   Maverick National Services, LLC
                   972-733-3800 office
                   214-929-9015 cell
                   214-204-0042 E-fax
Case 4:18-cv-00247-ALM Document 206-7 Filed 08/21/20 Page 14 of 17 PageID #: 4737




     From:           Bob Kadseng
     To:             Jason \Ian Pv!ce: Bob Kadseng: aaude Rjch
     Subject:        Re: Screenshot 2018-03-27 at 7.31.20 PM
     Date:           Tuesday, March 27, 2018 7:56:05 PM


    It is too late for that for us. We can not have you work for us anymore. I can not have that
    posted about me, the company or others. I work hard and do not agree with those views that I
    am now attached to.

     We will need to get a new lawyer for the cases you are involved in and would ask treat you
     provide us the information and tiles.

    Today is your last day. We will pay you through the end of the month. I am sorry, but the
    issues are now effecting is.                                               '

     Thank you,

     Bob Karlseng
     Texas Title, CEO
    BJ
    Karlseng, Leblanc & Rich, LLC
     Maverick National Services, LLC
     972-733-3800 office
     214-929-9015 cell
     214-204-0042 E-fax

     On Mar 27, 2018, at 7:48 PM, Jason Van Dyke <jason@yandykelawfian.com> wrote:


            I am suing his sorry ass tomorrow.

            Sent from my iPhone

            On Mar 27, 2018, at 7 :31 PM, Bob Karlseng <bob@texastitle.com> wrote:


                  Another one.

                  <lmage-1.jpg>


                  Thank you,

                  Bob Karlseng
                  Texas Title, CEO
                  BJ
                  Karlseng, Leblanc & Rich, LLC
                  Maverick National Services, LLC
                  972-733-3800 office
                  214-929-9015 cell
        Case 4:18-cv-00247-ALM Document 206-7 Filed 08/21/20 Page 15 of 17 PageID #: 4738



                      214-204-0042 E-fax




l.~'}
Case 4:18-cv-00247-ALM Document 206-7 Filed 08/21/20 Page 16 of 17 PageID #: 4739




    From:             Oaude Rich
    To:               Jasgn \Ian Ovke
    Cc:               Bob Kadseng; a!an@aktlawfinn com
    Subject:          Re: Screenshot 2018-03-27 at 7.29.54 PM
     Date:            Tuesday, March 27, 2018 8:20:59 PM


    Jason I am sorry but i stand by the decision.
    Clearly you made this person angry who will stop at no end to harm you and now a company
    bob and I have worked hard to build.
    We advised you to stay off social media, yet you choose not to follow our advice.

    Claude Rich


    On Mar 27, 2018, at 8:13 PM, Jason Van Dyke <jason@yandykelawfirm.com> wrote:


             I am copying Claude and my own attorney on this. The bottom line is that I am
             now facing financial ruin for no reason other than being targeted by a person who
             is criminally insane. This is wrong. You firing me will not get those posts taken
             down. It will only empower a madman and cause things to escalate.

             Sent from my iPhone

             On Mar 27, 2018, at 8:01 PM, Bob Karlseng <bob@texastitle.com> wrote:


                   My picture is on a website above you saying horrible things. That is
                   the issue.

                   Thank you,

                   Bob Karlseng
                   Texas Title, CEO
                   111
                   Karlseng, Leblanc & Rich, LLC
                   Maverick National Services, LLC
                   972-733-3800 office
                   214-929-9015 cell
                   214-204-0042 E-fax

                   On Mar 27, 2018, at 7 :57 PM, Jason Van Dyke
                   <jason@yandykelawfirm com> wrote:


                         I did not provoke this guy. I did absolutely nothing, and
                         this guy came after me for no reason whatsoever. He is
                         criminally insane. No matter what you or I do, he is not
                         going away without the use of force (through the courts
                         or otherwise). That having been said, I am willing to do
                         everything in my power to compel him, either through
Case 4:18-cv-00247-ALM Document 206-7 Filed 08/21/20 Page 17 of 17 PageID #: 4740



                  physical means or legal requirement, to stop this
                  nonsense and to accept full and sole responsibility for
                  any action I take against this guy, for the purpose of
                  protecting myself and Texas Title. Ill have a draft
                  pleading prepared tonight and will forward it to you.

                  Sent from my iPhone

                  On Mar 27, 2018, at 7:30 PM, Bob Karlseng
                  <bob@texastitle.com> wrote:


                        Here is also what is on the page.

                        <Image-1.jpg>


                        Thank you,

                        Bob Karlseng


                        •
                        Texas Title, CEO

                        Karlseng, Leblanc & Rich, LLC
                        Maverick National Services, LLC
                        972-733-3800 office
                        214-929-9015 cell
                        214-204-0042 E-fax
